DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections are withdrawn in view of the amendment filed 22 February 2021.

Reasons for Allowance
Claims 48-59 and 183-193 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 12-13, filed 22 February 2021, with respect to independent claims 48 and 183 have been fully considered and are persuasive. 
Ding discloses a developing roller (32) supported in a cartridge (3) having first and second movable parts (331L, 331R) connected to first and second elastic parts (333L, 333R) that are movable relative to the rotational axis of the developing roller (32), and a drive input member (unnumbered drive input member on left side of developing cartridge 3; fig. 4). Ding is silent on the urging force of the first elastic part (at a driving input side) being less than the urging force of the second elastic member (at a non-driving input side). Ding is also silent as to driving engagement between the developing roller (32) and a photoconductive drum (23). Asanuma teaches a first elastic part (46) having a smaller urging force than a second elastic Response, p. 13. 
 Although Asanuma teaches a first elastic part (46) having a smaller urging force than a second elastic part (46), Asanuma describes using this arrangement because the rotational engagement between drum gear 151c and developing roller gear 59 and circular hole 61 provided at the driving input side (instead of elongated hole 60 at the non-driving input side) enhances the pressure between the drum and developing roller (¶¶ [0108-0111]). Asanuma teaches that the urging force of spring 46 at the non-driving side may thus be made larger, or spring 46 may only be provided at the non-driving side (¶ [0111]). As noted by applicant, Ding is silent on a drum gear, and further, is silent on any engagement between a drum gear and the developing cartridge. Therefore, it would not make sense to modify the cartridge of Ding with the different spring forces of Asanuma because it is unclear whether this would be desirable to compensate for any engagement between gears.
Ding in view of Asanuma, do not disclose or suggest “a first elastic part connected to the frame and first movable part…a second elastic part connected to the frame and second movable part…wherein the urging force of the first elastic part is less than the urging force of the second elastic part, and wherein the first movable part is supported at a side of the frame at which the drive input member is located, 48-59. 
Similarly, Ding in view of Asanuma, do not disclose or suggest “a first spring connected to the frame and first lever…a second spring connected to the frame and second lever…wherein the urging force of the first spring is less than the urging force of the second spring, and wherein the first lever is supported at a side of the frame at which the coupling member is located, and the second lever is supported at a side of the frame that is opposite to the side at which the coupling member is located” in combination with the remaining claim elements as recited in claims 183-193. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852